            CASE 0:20-cv-02030-NEB-TNL Doc. 35 Filed 09/29/20 Page 1 of 39



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


James Carson & Eric Lucero,
                                                    Civil No. 0:20-cv-02030-NEB-TNL
                      Plaintiffs,

       v.
                                                  DEFENDANT’S MEMORANDUM OF
Steve Simon, in his official capacity as                  LAW IN OPPOSITION TO
Secretary of State of Minnesota,                      PLAINTIFFS’ MOTION FOR A
                                                       PRELIMINARY INJUNCTION
                      Defendant.


                                       INTRODUCTION

       This case involves a dilatory challenge to a consent decree, entered in Minnesota

state court, that modifies an election rule to ensure that voters are not disenfranchised by

pandemic conditions this November. The consent decree was executed by the Secretary

of the State and the plaintiffs in LaRose v. Simon, No. 62-CV-20-3149, Minn. 2d Judicial

Cir., County of Ramsey. It changes the rule that absentee ballots must be received by

election day (the election day receipt rule). For 2020 only, it establishes a postmark rule,

under which ballots are timely if they are postmarked by election day and received within

seven days of the election.         On August 3, 2020, the state district court judge, the

Honorable Sara Grewing, approved and entered judgment on the consent decree and

issued an accompanying order explaining why it is fair, reasonable, and in the public

interest.

       The Republican Party of Minnesota and the Republican National Committee

appealed the entry of the consent decree directly to the Minnesota Supreme Court. But,
        CASE 0:20-cv-02030-NEB-TNL Doc. 35 Filed 09/29/20 Page 2 of 39



after the U.S. Supreme Court rejected a challenge to a similar consent decree in Rhode

Island, they dropped their appeal and waived their right to challenge the consent decree in

any other judicial forum.

       Now, seven weeks after the consent decree was entered and nearly two weeks after

voting began in Minnesota, Plaintiffs seek to enjoin the consent decree in this forum.

They claim that it violates the Electors Clause of Article II and federal elections statutes

for a state court judge to order a change to a state election rule, under the state

constitution, by entering judgment on a consent decree. Their motion and complaint

peddle a bogus scare tactic with no legal support: that Minnesota risks losing its electoral

college votes if the consent decree remains in force.

       This Court should deny their motion and dismiss this case for at least five reasons.

First, Plaintiffs lack standing. Second, this Court should abstain from hearing this case

under the Pennzoil doctrine. Third, the Court should refrain from issuing an injunction

under the Supreme Court’s Purcell principle. Fourth, Plaintiffs’ claims are severely

flawed and based on gross misinterpretations of the consent decree. They clearly fail on

the merits. Fifth, undoing the consent decree would cause substantial harms and is

against the public interest, as it would create confusion and likely disenfranchise voters

relying on the ballot instructions they have already received about the postmark rule.

                                    BACKGROUND

I.     MINNESOTA’S RESPONSE TO THE COVID-19 PANDEMIC

       Covid-19 is an infectious disease caused by a newly discovered coronavirus that

spreads rapidly through respiratory transmission. Asymptomatic individuals may carry

                                             2
        CASE 0:20-cv-02030-NEB-TNL Doc. 35 Filed 09/29/20 Page 3 of 39



and spread the virus, and there is currently no known vaccine or effective treatment,

making response efforts complex and daunting.1 To date, Covid-19 has killed over

200,000 people in the United States.2 It has killed over 2,000 in Minnesota.3

      In response to the Covid-19 pandemic, Minnesota Governor Tim Walz declared a

state of peacetime emergency on March 13. (Emergency Exec. Order 20-01.) Since that

time, Minnesota has engaged in a comprehensive plan to combat Covid-19 that has

included a series of emergency executive orders intended to slow the spread of the

disease, ramp up the capacity of the health care system, and provide an increased

economic safety net. On March 25, 2020, Governor Walz directed Minnesotans to stay

home, except as necessary for certain exempted activities. (Emergency Exec. Order 20-

20.) On April 8 and April 30, the Governor extended the stay-at-home order, with

gradually lessening restrictions. (Emergency Exec. Orders 20-33, 20-48.) On May 13,

Governor Walz issued Emergency Executive Order 20-56, which ended the “Stay-at-

Home” regime and began the “Stay Safe” orders, which continued reopening Minnesota’s

public life. (Emergency Exec. Order 20-56.) The order prohibited gatherings of more

than ten people, required public accommodations, including restaurants and bars, to stay




1
   See CDC,        Coronavirus     (Covid-19),    https://www.cdc.gov/coronavirus/2019-
ncov/index.html.
2
     See     CDC,       Covid     Data     Tracker,      https://covid.cdc.gov/covid-data-
tracker/#cases_totalcases.
3
    See Minnesota Department of Health, Situation Update                  for   Covid-19,
https://www.health.state.mn.us/diseases/coronavirus/situation.html.
                                            3
        CASE 0:20-cv-02030-NEB-TNL Doc. 35 Filed 09/29/20 Page 4 of 39



closed, required workers to work from home if possible, and mandated social distancing

protocols in workplaces that do open. (Id.)

      On June 5, Governor Walz signed executive order 20-74, which remains in effect.

(Emergency Exec. Order 20-74.) It continues to encourage Minnesotans to stay home

when possible and limit social gatherings. (Id.) It also allows businesses and other

organizations to operate under certain occupancy restrictions and requires them to

comply with guidance regarding face coverings, sanitation, and social distancing

measures. (Id.) On July 13, the Governor extended the peacetime emergency through

August 12. (Emergency Exec. Order 20-78.) On July 22, the Governor issued an order

requiring Minnesotans to wear a face covering in certain indoor settings to prevent the

spread of Covid-19. (Emergency Exec. Order 20-81.) Most recently, on September 11,

the Governor extended the peacetime emergency for another 30 days. (Emergency Exec.

Order 20-89.)

II.   MINNESOTA’S ABSENTEE VOTING SYSTEM

      A.        No-Excuse Absentee Voting and Early Voting

      Early and absentee voting begins 46 days before the date of the election, which

was September 18, 2020, for the November 3 general election. Minn. Stat. § 203B.081,

subd. 1.   Minnesota is among the states that provide “no-excuse absentee voting,”

meaning that any eligible voter may vote by absentee ballot. Minn. Stat. § 203B.02,

subd. 1. A voter may apply for an absentee ballot at any time at least one day before the

election. Minn. Stat. § 203B.04. Local election officials—county auditors and municipal

clerks—are responsible for making absentee ballot application forms available to voters,

                                              4
        CASE 0:20-cv-02030-NEB-TNL Doc. 35 Filed 09/29/20 Page 5 of 39



Minn. Stat. §§ 203B.04-.06, and are required to “furnish them to any person on request,”

Minn. Stat. § 203B.04, subd. 1(a); see Minn. Stat. § 203B.06, subd. 1. Local election

officials are also responsible for transmitting absentee ballots to those who request them.

Minn. Stat. § 203B.06, subd. 3(b); Minn. Stat. § 203B.07, subd. 1.

       B.     Minnesota’s Election Day Receipt Rule

       Minnesota law requires that absentee ballots must be received by the proper local

election officials either by 3:00 p.m. (if hand-delivered) or 8:00 p.m. (if delivered by

mail) on election day. Minn. Stat. § 203B.08 subd. 3; Minn. R. 8210.2200 subp. 1.

Ballots received after these times are marked late and not sent to the ballot board for

counting. While many states have a similar election day receipt rule, nineteen states have

laws that accept postmarked ballots as timely when they are arrive after election day.4

III.   PROCEDURAL HISTORY

       A.     LaRose v. Simon

       On May 13, 2020, a group of plaintiffs, including Minnesota Alliance for Retired

Americans Educational Fund, a nonprofit with over 80,000 members in Minnesota, filed

suit against Secretary Simon in Ramsey County. They sought to enjoin the enforcement

of two Minnesota election laws: Minnesota’s election day receipt rule and Minnesota’s

requirement that a witness certify an absentee voter’s ballot. LaRose v. Simon, No. 62-




4
 For a complete list of these states and statutory cites, see National Conference of State
Legislatures,  Receipt      and     Postmark     Deadlines     for    Absentee    Ballots,
https://www.ncsl.org/research/elections-and-campaigns/vopp-table-11-receipt-and-
postmark-deadlines-for-absentee-ballots.aspx.
                                             5
           CASE 0:20-cv-02030-NEB-TNL Doc. 35 Filed 09/29/20 Page 6 of 39



CV-20-3149, Minn. 2d Judicial Cir., County of Ramsey. The plaintiffs challenged these

laws generally and as they are applied for elections held during the Covid-19 pandemic.

       After arms-length negotiations, on June 16, the plaintiffs and the Secretary entered

into a consent decree for the August 11 primary. See Marisam Decl., Ex. A. This

consent decree provided that the witness requirement would not be enforceable for the

primary election.     Most relevantly, it modified the election day receipt rule by

establishing a postmark rule, under which ballots postmarked by the day of the primary

would be timely. Id. Judge Grewing signed the consent decree on June 17. Id.

       Local election officials implemented the changes required by the consent decree,

and the primary election was held with no significant problems, despite record-level

turnout.     See Tim Harlow, More than 100,000 voters cast ballots in primary in

Minneapolis, Star Trib. (Aug. 12, 2020).

       After plaintiffs filed a motion for a temporary injunction as to the November 3

general election, the parties again negotiated a consent decree. On July 17, the plaintiffs

and the Secretary filed a stipulation and partial consent decree and asked the court to

enter the decree for the November 3, 2020 general election. Marisam Decl., Ex. B.

Similar to the consent decree in effect for the primary election, this consent decree

provides that the witness requirement is suspended for the November election and that

ballots postmarked by election day, and received within seven days, are timely.

       Specifically, as to the election day receipt rule, the consent decree establishes:

       For the November General Election Defendant shall not enforce the Election Day
       Receipt Deadline for mail-in ballots, as set out in Minn. Stat. §§ 203B.08 subd. 3,
       204B.45, and 204B.46 and Minn. R. 8210.2200 subp. 1, and 8210.3000, that

                                              6
        CASE 0:20-cv-02030-NEB-TNL Doc. 35 Filed 09/29/20 Page 7 of 39



       ballots be received by 8:00 p.m. on Election Day if delivered by mail. Instead, the
       deadline set forth in paragraph VI.D below shall govern.

       ...

       Defendant shall issue guidance instructing all relevant local election officials to
       count all mail-in ballots in the November General Election that are otherwise
       validly cast and postmarked on or before Election Day but received by 8 p.m.
       within 5 business days of Election Day (i.e., seven calendar days, or one week).
       For the purposes of this Stipulation and Partial Consent Decree, postmark shall
       refer to any type of imprint applied by the United States Postal Service to indicate
       the location and date the Postal Service accepts custody of a piece of mail,
       including bar codes, circular stamps, or other tracking marks. Where a ballot does
       not bear a postmark date, the election official reviewing the ballot should presume
       that it was mailed on or before Election Day unless the preponderance of the
       evidence demonstrates it was mailed after Election Day.

Id. at 9-10.

       The consent decree contained undisputed stipulated facts justifying these changes.

It was stipulated that, due to the pandemic, “increases in absentee balloting are already

being observed for the August 11, 2020 Primary Election and will continue in the

November General Election, and coupled with corresponding shortages of elections

personnel and mail delays, appear likely to impact the November General Election and

threaten to slow down the process of mailing and returning absentee ballots.” Id. at 3. It

was also stipulated that: “Mail deliveries could be delayed by a day or more under cost-

cutting efforts being imposed by the new postmaster general,” due to Covid-19. Id. at 4.

       Under Minnesota law, a consent decree is the product of a negotiated agreement

between the parties that acquires the status of a judgment through approval of the court.

Hentschel v. Smith, 153 N.W.2d 199, 206 (Minn. 1967) (quoting Hafner v. Hafner, 54

N.W.2d 854, 858 (Minn. 1952)). While a judge does not ascertain the full rights of the

parties in deciding whether to approve a consent decree, the judge assesses the decree’s
                                              7
         CASE 0:20-cv-02030-NEB-TNL Doc. 35 Filed 09/29/20 Page 8 of 39



fairness. Id.; see also Mr. Steak, Inc. v. Sandquist Steaks, Inc., 245 N.W.2d 837, 838

(1976) (noting that courts determine whether a consent decree is “fair and in the public

interest”).

       In LaRose, the district court heard argument on the consent decree on July 31. By

that time, the Republican Party of Minnesota, the Republican National Committee, and

the National Republican Congressional Committee had moved to intervene to oppose

entry of the consent decree and were allowed to participate in the arguments. On August

3, the court signed the consent decree and entered an accompanying order. Marisam

Decl, Ex. C. The order laid out the court’s reasons for why the consent decree was fair,

reasonable, and in the public interest, and why the Secretary was reasonable to conclude

that the plaintiffs were likely to succeed on the merits of their motion. Id. The court

specifically found that the requirements of the Minnesota Constitution will be carried out

by the implementation of the decree. Marisam Decl., Ex. B at 6.

       On August 10, the Republican Party of Minnesota, the Republican National

Committee, and the National Republican Congressional Committee appealed the decision

and sought accelerated review directly at the Minnesota Supreme Court. On August 12,

the Minnesota Supreme granted the petition for accelerated review and set a briefing

schedule. See LaRose v. Simon, A20-1040, Minn. Sup. Ct. (Aug. 12, 2020 PFR Grant).

       The next day, on August 13, the U.S. Supreme Court issued an order rejecting a

challenge to a similar consent decree in Rhode Island, as discussed further below. See

Republican National Committee v. Common Cause of Rhode Island, Sup. Ct. Docket

20A28, 591 U.S. (Aug. 13, 2020 order in pending case); Marisam Decl., Ex. E. Perhaps

                                            8
        CASE 0:20-cv-02030-NEB-TNL Doc. 35 Filed 09/29/20 Page 9 of 39



sensing that their challenge to the LaRose consent decree was futile, the Republican Party

of Minnesota, the Republican National Committee, and the National Republican

Congressional Committee voluntarily dismissed their challenge to the consent decree and

waived their right to challenge it in any other forum. Marisam Decl., Ex. D. The

Minnesota Supreme Court dismissed the appeal on August 18. Id.

       On August 28, the Secretary of State’s Office, pursuant to the consent decree, sent

absentee ballot instructions to local election officials. In large letters, these instructions

inform voters: “Your returned ballot must be postmarked on or before Election day

(November 3, 2020) & received by your Absentee Voting Office within 7 days of the

election . . . to be counted.” Maeda Decl., Ex. A. Voters began receiving ballots with

these instructions on September 18, when absentee and early voting began in Minnesota.

Maeda Decl., ¶ 3. The Secretary’s Office also posted information about the postmark

rule on its website.5 To date, more than 1 million Minnesota voters have requested

absentee ballots. Maeda Decl., ¶ 4.

       B.     Carson v. Simon

       More than a month after the Republican Party waived its rights to challenge the

consent decree, two members of the Republican Party brought this challenge to the

consent decree. Plaintiffs bring two claims. First, they claim that, under the Electors

Clause in Article II of the U.S. Constitution, a state court judge cannot order changes to a

state election law, pursuant to the state constitution, when those changes are submitted to



5
   See Office of the Minnesota Secretary of State, Vote Early by Mail,
https://www.sos.state.mn.us/elections-voting/other-ways-to-vote/vote-early-by-mail/.
                                              9
       CASE 0:20-cv-02030-NEB-TNL Doc. 35 Filed 09/29/20 Page 10 of 39



the court through a consent decree. They ask this Court to be the first ever to adopt such

a strained reading of the clause. Second, they claim that the consent decree should be

construed as setting a different date for the November 3 general election, in violation of

federal statutory law.

       On September 24, they moved for a preliminary injunction seeking to undo the

consent decree approved in state court.

                                  LEGAL STANDARD

       Plaintiffs must clear multiple hurdles in this case before the Court addresses the

standard of review for their preliminary injunction. Notably, plaintiffs must demonstrate

standing at all stages of litigation, and a plaintiff without standing cannot seek injunctive

relief. Lujan v. Defenders of Wildlife, 504 U.S. 555, 559–60 (1992). Plaintiffs must also

show that an injunction would not violate abstention doctrine designed to ensure that

federal courts do not interfere with a state court’s judgment. Pennzoil Co. v. Texaco,

Inc., 481 U.S. 1 (1987). In addition, in a lawsuit seeking changes to election rules, courts

may decline to issue an injunction if it is close to the election and the injunction will

interfere with the orderly administration of the election. See Purcell v. Gonzalez, 549

U.S. 1 (2006).

       Even if these plaintiffs clear those hurdles, injunctive relief is an extraordinary

remedy, and the burden rests with the movant to establish its propriety. See Watkins, Inc.

v. Lewis, 346 F.3d 841, 844 (8th Cir.2003). A district court considers four factors when

evaluating whether an injunction is warranted: (1) the threat of irreparable harm to the

movant, (2) the balance between this harm and the injury that the injunction will inflict

                                             10
       CASE 0:20-cv-02030-NEB-TNL Doc. 35 Filed 09/29/20 Page 11 of 39



on other parties, (3) the probability that the movant will succeed on the merits and (4) the

public interest. See Dataphase Sys., Inc. v. C L Sys., Inc., 640 F.2d 109, 114 (8th Cir.

1981). The probability of success on the merits is the predominant factor, but the failure

to demonstrate irreparable harm is also an independently sufficient ground to deny

injunctive relief. Watkins, Inc., 346 F.3d at 844.

                                       ARGUMENT

       This Court should deny the injunction and dismiss this case for five reasons. First,

Plaintiffs lack prudential and Article III standing. Second, this Court should abstain from

hearing this case under the Pennzoil doctrine, which precludes federal courts from

interfering with state court judgments.

       Third, under the Purcell principle, Plaintiffs waited too long to challenge the

consent decree. The consent decree has been in force since August 3. Voting began on

September 18, and voters have relied on the changes in the consent decree. To enjoin the

consent decree now and alter the election rule would interfere with the orderly

administration of this election, which the Supreme Court has counseled against. Purcell,

549 U.S. at 8.

       Fourth, Plaintiffs’ claims are not likely to succeed. Their position that a state court

judge cannot order changes to a state election law, pursuant to the state constitution,

when those changes are submitted to the court through a consent decree, is ludicrous.

Their claim that the consent decree changes the election day is based on a gross

misconstruction of the decree’s terms.



                                             11
       CASE 0:20-cv-02030-NEB-TNL Doc. 35 Filed 09/29/20 Page 12 of 39



       Finally, Dataphase’s balance of harms weighs heavily against Plaintiffs, given the

strong interests in settling election rules well before election day, and ensuring that

Minnesotans do not have to risk their health to exercise their right to vote. Plaintiffs’

sensationalistic claim that Minnesota will lose its electoral college votes has no basis in

law or fact.

I.     PLAINTIFFS LACK STANDING.

       Article III of the U.S. Constitution limits the jurisdiction of federal courts to

“Cases” and “Controversies.” U.S. Const. art. III, § 2, cl. 1. A “genuine case or

controversy” exists only where a plaintiff has “standing” to sue. Dep’t of Commerce v.

New York, 139 S. Ct. 2551, 2565 (2019). Standing is a jurisdictional requirement that

“cannot be waived or forfeited,” Va. House of Delegates v. Bethune-Hill, 139 S. Ct. 1945,

1951 (2019), and must be demonstrated by plaintiffs seeking a preliminary injunction,

see, e.g., Jones v. Jegley, 947 F.3d 1100, 1103-05 (8th Cir. 2020). To establish Article III

standing, a plaintiff must present an injury that is “concrete and particularized” and

“actual” or “imminent,” that is “fairly traceable to the challenged action of the

defendant,” and that can be prevented or redressed by “a favorable decision.” Summers

v. Earth Island Inst., 555 U.S. 488, 493 (2009).

       In addition to the jurisdictional limitations, the doctrine of standing also imposes

prudential limitations that require a plaintiff to “assert his own legal rights and interests,”

rather than resting “his claim to relief on the legal rights or interests of third parties.”

Kowalski v. Tesmer, 543 U.S. 125, 128 (2004) (“The doctrine of standing . . . involves

both constitutional limitations on federal-court jurisdiction and prudential limitations on

                                              12
       CASE 0:20-cv-02030-NEB-TNL Doc. 35 Filed 09/29/20 Page 13 of 39



its exercise.”). Here, Plaintiffs’ motion must be denied because they cannot establish

either prudential or Article III standing.

       A.     Plaintiffs Lack Prudential Standing.

       “Prudential standing is ascertained according to the zone-of-interests tests, that is

‘whether the zone of interest sought to be protected by the complainant is arguably within

the zone of interests to be protected or regulated by the statute or constitutional guarantee

in question.’” Cent. S. D. Coop. Grazing Dist. v. Sec’y of U.S. Dept. of Agric., 266 F.3d

889, 895 (8th Cir. 2001) (quoting Bennett v. Spear, 520 U.S. 154, 165 (1997)). “By

imposing prudential limitations on standing, the judiciary seeks to avoid deciding

questions of broad social import where no individual rights would be vindicated and to

limit access to the federal courts to litigants best suited to assert a particular claim.” Oti

Kaga, Inc. v. S.D. Hous. Dev. Auth., 342 F.3d 871, 880 (8th Cir. 2003). A claimed injury

may run afoul of prudential standing “because its effects are indistinct from those felt by

persons generally, thus depriving the plaintiff of a unique stake in the controversy.” Id.

A plaintiff may also run afoul of prudential standing limits “because the claim rests on

the legal rights of third-parties.” Id.; see also Virginia v. Am. Booksellers Ass’n, Inc., 484

U.S. 383, 392 (1988) (“Even if an injury in fact is demonstrated, the usual rule is that a

party may assert only a violation of its own rights.”).

       Plaintiffs lack prudential standing because their claims assert injuries to third

parties, rather than injuries to themselves. Plaintiffs are two individuals. Both have been

nominated by the Republican Party to be electors for Minnesota, and one is a member of

the Minnesota House of Representatives. Compl. ¶¶ 7-8. But Plaintiffs’ claims assert

                                             13
       CASE 0:20-cv-02030-NEB-TNL Doc. 35 Filed 09/29/20 Page 14 of 39



injuries that are not personal to them. Instead, they are alleged injuries to the Minnesota

State Legislature and Congress.

       In Count I, for example, Plaintiffs allege that the Secretary violated Article II of

the Constitution by extending the receipt deadline because Article II “vests authority

solely in the state legislature to modify the manner and time of elections.” Id. ¶ 79

(emphasis added). Similarly, in Count II, Plaintiffs allege that the Secretary violated

Article II because “Article II authorizes only Congress to set the date for presidential

elections.” Id. ¶ 85 (emphasis added). Plaintiffs argue that the consent decree “usurps

the power of Congress” and “also usurps the power of the Minnesota Legislature to set

the manner of conducting elections.” Id. ¶¶ 61-62.

       Because usurpation of congressional or legislative power is an injury to those

legislative bodies, not to Plaintiffs themselves, Plaintiffs cannot demonstrate that they are

within the zone of interest intended to be protected by Article II. See Ben Oehrleins &

Sons & Daughter, Inc. v. Hennepin Cnty., 115 F.3d 1372, 1381-82 (8th Cir. 1997)

(plaintiffs lacked prudential standing where plaintiffs were seeking to assert the

constitutional rights of third parties and were not within the zone of interests intended to

be protected by the Commerce Clause).

       A federal district court found a lack of prudential standing based on nearly

identical facts to those alleged by Plaintiffs here. In Corman v. Torres, 287 F. Supp. 3d

558 (M.D. Pa. 2018), plaintiffs were several Pennsylvania state senators and legislators

who sought to enjoin an election from being conducted using the Pennsylvania Supreme

Court’s redistricting map, which it had issued after finding a prior version of the map

                                             14
       CASE 0:20-cv-02030-NEB-TNL Doc. 35 Filed 09/29/20 Page 15 of 39



unconstitutional. Id. at 561-62. Plaintiffs brought suit under the Elections Clause in

Article I, which “vests authority to prescribe ‘[t]he Times, Places and Manner of holding

Elections for Senators and Representatives . . . in each State by the Legislature

thereof[.]’” Id. at 573 (quoting U.S. Const. art. I, § 4, cl. 1). Plaintiffs argued that, by

issuing a redistricting map, the Pennsylvania Supreme Court had violated the Elections

Clause and usurped the authority of the state legislature to dictate the times, places, and

manner of elections for senators and representatives. Id. But the Court found that

Plaintiffs lacked prudential standing to bring this claim because plaintiffs “are neither the

Pennsylvania General Assembly nor a group to which Pennsylvania has delegated the

Commonwealth’s lawmaking power.” Id.

       As in Corman, Plaintiffs’ grievance is based on the Secretary allegedly usurping

the power of Congress and the Legislature to make certain rules regarding elections. But

Plaintiffs represent neither entity and cannot rely on alleged injuries to those entities to

establish standing. Compare Va. House of Delegates v. Bethune-Hill, 139 S. Ct. 1945,

1953 (2019) (finding Virginia House of delegates lacked standing to challenge usurpation

of authority over redistricting maps because “the Virginia constitutional provision the

House cites allocates redistricting authority to the ‘General Assembly,’ of which the

House constitutes only a part” and “a single House of a bicameral legislature lacks

capacity to assert interests belonging to the legislature as a whole”), with Ariz. State

Legislature v. Ariz. Independent Redistrict Comm’n, 576 U.S. 787, 799-802 (recognizing

that the Arizona house and senate acting together had standing to challenge a referendum

that gave redistricting authority exclusively to an independent commission, thereby

                                             15
         CASE 0:20-cv-02030-NEB-TNL Doc. 35 Filed 09/29/20 Page 16 of 39



allegedly usurping the legislature’s authority under the U.S. Constitution over

congressional redistricting).

         B.     Plaintiffs Cannot Demonstrate Article III Standing Because They Have
                No Cognizable Interest.

         Plaintiffs also lack Article III standing because they have no legally cognizable

interest.     To demonstrate standing, Plaintiffs must show “an invasion of a legally

protected interest which is [both] concrete and particularized [] and [] actual or imminent,

not conjectural or hypothetical.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 573–74

(1992). Plaintiffs’ asserted bases for standing all fail. First, standing cannot be based on

Plaintiffs’ generalized interest in the enforcement of Minnesota’s election laws. Second,

Plaintiffs’ status as voters is insufficient to identify a particularized and concrete injury.

Third, Plaintiffs cannot sue based on their status as electors nominated by the Republican

Party.

         First, Plaintiffs’ asserted interest in the enforcement of Minnesota’s election laws

is not a basis for standing. The United States Supreme Court has repeatedly held that “a

‘generalized grievance,’ no matter how sincere, is insufficient to confer standing.”

Hollingsworth v. Perry, 570 U.S. 693, 705 (2013). “A litigant raising only a generally

available grievance about government—claiming only harm to his and every citizen’s

interest in proper application of the Constitution and laws, and seeking relief that no more

directly and tangible benefits him than it does the public at large—does not state an

Article III case or controversy.” Id.




                                              16
       CASE 0:20-cv-02030-NEB-TNL Doc. 35 Filed 09/29/20 Page 17 of 39



      The United States Supreme Court recently rejected an almost identical challenge

to a consent decree on the basis that the challengers’ general interest in enforcement of

duly enacted election laws was not a cognizable interest for standing.           Republican

National Committee v. Common Cause of Rhode Island, Sup. Ct. Docket 20A28, 591

U.S. (Aug. 13, 2020 order in pending case) (Marisam Decl., Ex. E).

      In July 2020, a federal district court in Rhode Island approved a consent decree

between the Rhode Island Secretary of State and a group of plaintiffs that enjoined

enforcement of Rhode Island’s requirement that a witness certify an absentee voter’s

ballot. See Common Cause of Rhode Island v. Gorbea, 20-cv-318, 2020 WL 4365608

(D.R.I.) (July 30, 2020).    The Rhode Island Republican Party and the Republican

National Committee (“Republicans”) moved to stay enforcement of the consent decree at

the First Circuit Court of Appeals. The appellate court denied the stay, holding that the

Republicans were not likely to succeed on the merits and had not shown an irreparable

injury. Common Cause Rhode Island v. Gorbea, -- F.3d --, No. 20-1753, 2020 WL

4579367 (1st Cir. Aug. 7, 2020). The Republicans then applied to the United States

Supreme Court for an emergency stay. Republican National Committee v. Common

Cause Rhode Island, Sup. Ct. Docket 20A28, Aug. 10, 2020 Application.

      The Supreme Court denied the emergency stay request, finding that the

Republicans lacked a cognizable interest, as necessary to support standing. The Court

explained:

      [H]ere the state election officials support the challenged decree, and no
      state official has expressed opposition. Under these circumstances, the
      applicants lack a cognizable interest in the State’s ability to enforce its duly

                                            17
        CASE 0:20-cv-02030-NEB-TNL Doc. 35 Filed 09/29/20 Page 18 of 39



        enacted laws. The status quo is one in which the challenged requirement
        has not been in effect, given the rules used in Rhode Island’s last election,
        and many Rhode Island voters may well hold that belief.

Id. Aug. 13, 2020 Slip Order (citation and quotation omitted).

        The exact same reasoning applies to this case. Here, just like the Rhode Island

state election officials, the Secretary supports the challenged consent decree, and no state

official has expressed opposition. Additionally, the status quo for the last election in

Minnesota—the August 11 primary—is one in which the election day receipt rule from

Minn. Stat. § 203B.08, subd. 3, was not enforced. Instead, the August 11 primary used a

postmark rule pursuant to the June 17 consent decree governing relief for the primary

election in LaRose, just like the one in the consent decree Plaintiffs seek to challenge

here.   See Marisam Decl., Ex. B.          Furthermore, like Rhode Island voters, many

Minnesota voters “may well hold th[e] belief” that an election day receipt deadline will

not apply to the November 3 general election, particularly because they have received

ballots with instructions about the postmark rule. See Maeda Decl. There is no way to

distinguish the Supreme Court’s holding in a way that would allow Plaintiffs to establish

standing in this case.

        Second, to the extent Plaintiffs are suing in their capacity as voters, their asserted

injuries are too generalized to support standing. See Lujan, 504 U.S. at 573-74. Plaintiffs

vaguely suggest that they, as Minnesota voters, are injured by “vote dilution.” (Dkt. 13 at

14-15.) Plaintiffs essentially argue that their votes will have less impact because more

Minnesotans will be able to cast valid ballots in the November 3 election with the

extension of the deadline for receiving and counting ballots. This exact same generalized

                                              18
       CASE 0:20-cv-02030-NEB-TNL Doc. 35 Filed 09/29/20 Page 19 of 39



theory of standing was recently rejected by a district court in Nevada. There, plaintiffs

also challenged changes to voting rules, due to the COVID-19 pandemic. However, the

court held that claims by voters of a substantial risk of vote dilution “amount to general

grievances that cannot support a finding of particularized injury as to [p]laintiffs.” Paher

v. Cegavske, No. 3:20-cv-00243-MMD-WGC, 2020 WL 2748301, at *4 (D. Nev. May

27, 2020).

       The fundamental problem with this type of injury is that it does not differentiate

Plaintiffs from anyone else in the public at large. Lujan v. Defenders of Wildlife, 504

U.S. 555, 573–74 (1992); see also Valley Forge Christian College v. Americans United

for Separation of Church and State, 454 U.S. 464, 485, (1982) (“The proposition that all

constitutional provisions are enforceable by any citizen simply because citizens are the

ultimate beneficiaries of those provisions has no boundaries.”). This theory is “precisely

the kind of undifferentiated, generalized grievance about the conduct of government” that

fails to confer Article III standing. Lance v. Coffman, 549 U.S. 437, 442 (2007); see also

Allen v. Wright, 468 U.S. 737, 754 (1984) (“[A]n asserted right to have the Government

act in accordance with the law is not sufficient, standing alone, to confer jurisdiction on a

federal court.”). Plaintiffs have nowhere indicated how their interests in the integrity of

elections and their interest in voting differs from the general interests of Minnesota

voters. Without any sort of particularized injury on their voting rights by the consent

decree, Plaintiffs cannot establish standing.

       Finally, to the extent Plaintiffs are suing in their capacity as members and

representatives of the Republican Party of Minnesota, including as electors for the party,

                                                19
       CASE 0:20-cv-02030-NEB-TNL Doc. 35 Filed 09/29/20 Page 20 of 39



they cannot establish standing. As an initial matter, the Republican Party of Minnesota

has expressly waived its right to challenge the consent decree in any judicial forum. See

Marisam Decl., Ex. D. This waiver was an express condition of the stipulation to dismiss

the Republican Party of Minnesota’s appeal challenging the consent decree in state court:

“Appellants waive the right to challenge in any other judicial forum the August 3, 2020

Orders and the August 3, 2020 Stipulations and Partial Consent Decrees that formed the

basis for the above-captioned consolidated appeals.” Id. The Minnesota Supreme Court

then entered an order dismissing these appeals pursuant to the joint stipulation. Id.

Plaintiffs cannot claim standing as members and representatives of a group that has

expressly waived any right to challenge the decree.

      Even if Plaintiffs could claim standing on behalf of the Republican Party, this

would not allow them to escape the Supreme Court’s ruling in Republican National

Committee v. Common Cause Rhode Island. Whether viewed as individuals interested in

enforcement of Minnesota’s election laws, individual voters, or representatives of the

Republican Party of Minnesota, Plaintiffs lack a cognizable interest that would provide

them with standing to attack the consent decree here.

II.   THIS COURT MUST ABSTAIN UNDER PENNZOIL.

      This Court must abstain under Pennzoil Co. v. Texaco, Inc., 481 U.S. 1 (1987). In

Pennzoil, after Texaco lost in state court, it filed a federal lawsuit seeking to enjoin

enforcement of the state court judgment, alleging that the state’s process for compelling

compliance with the judgment violated the U.S. Constitution.        Id. at 13. The U.S.

Supreme Court, citing “the importance to the States of enforcing the orders and

                                           20
       CASE 0:20-cv-02030-NEB-TNL Doc. 35 Filed 09/29/20 Page 21 of 39



judgments of their courts,” held that the federal district court could not entertain the suit.

Id. at 13. “[F]ederal injunctions” may not be used to “interfere with the execution of state

judgments,” particularly where the federal lawsuit “challenge[s] the very process by

which [the state court] judgments were obtained” and the federal constitutional claim

could have been raised in the state court action. Id. at 14-16. The purpose of Pennzoil is

to preserve the State's interest in protecting “the authority of the judicial system, so that

its orders and judgments are not rendered nugatory.” Id. at 14 n.12; see also Sprint

Commc’ns, Inc. v. Jacobs, 134 S. Ct. 584, 588 (2013) (Pennzoil applies where a federal

challenge “implicate[s] a State’s interest in enforcing the orders and judgments of its

courts”).

       Pennzoil forbids the relief Plaintiffs seek here. Under Minnesota law, a consent

decree is a court judgment. Hentschel v. Smith, 153 N.W.2d 199, 206 (Minn. 1967).

Plaintiffs ask this Court to render the state court’s judgment “nugatory,” and they do so

by challenging the process by which the judgment was entered. This is precisely the type

of claim for the Pennzoil doctrine was created to avoid.

       Pennzoil applies even though Plaintiffs were not formally parties in the state court

action. Pennzoil is a form of Younger abstention, and numerous courts, including the

Eighth Circuit Court of Appeals, have held that Younger bars claims of federal plaintiffs

whose interests are inextricably intertwined with, or essentially derivative of, parties to a

state court action. Cedar Rapids Cellular Tel., L.P. v. Miller, 280 F.3d 874, 881 (8th Cir.

2002); accord Spargo v. N.Y. State Comm’n on Judicial Conduct, 351 F.3d 65, 82-84 (2d

Cir. 2003); D.L. v. Unified Sch. Dist. No. 497, 392 F.3d 1223, 1230-31 (10th Cir. 2004).

                                             21
        CASE 0:20-cv-02030-NEB-TNL Doc. 35 Filed 09/29/20 Page 22 of 39



       Plaintiffs’ interests are clearly intertwined with and essentially derivative of the

interests of the Republican Party of Minnesota, which challenged the consent decree in

state court. Plaintiffs claim that they are members of the party and that they are two of

the party’s nominees to serve as electors in this presidential election. Compl. ¶¶ 7-8, 73

(ECF No. 1). Indeed, they are suing based on harms to them as the Republican Party’s

electors.   Id.   They cannot credibly claim that their interests are distinct from the

Republican Party’s on these issues.

       The proper forum for any federal constitutional challenge to the state court

judgment was in the state court itself, or in the U.S. Supreme Court on direct review. The

Republican Party had the opportunity to raise these exact issues with the Minnesota

Supreme Court and appeal to the U.S. Supreme Court, if they disagreed with their ruling

on federal constitutional questions. Instead, it dropped its appeal and waived its right to

challenge the consent decree. Marisam Decl., Ex. D. Federal court is closed to the party

on these issues, and is closed to Plaintiffs, whose interests are essentially derivative of the

Republican Party’s interests.

III.   PLAINTIFFS CANNOT GET THE RELIEF THEY SEEK UNDER THE PURCELL
       PRINCIPLE.

       Plaintiffs filed this lawsuit on September 22, four days after voting began for the

general election in Minnesota and seven weeks after entry of the consent decree they

challenge. Voters have already received ballots with instructions notifying them of the

postmark rule. At this late date, Plaintiffs cannot get the injunctive relief they seek under

the Purcell principle, which counsels courts to abstain from entering injunctions that

change election rules at the last minute. Purcell, 549 U.S. at 7.
                                              22
        CASE 0:20-cv-02030-NEB-TNL Doc. 35 Filed 09/29/20 Page 23 of 39



       Last-minute changes deprive election officials of the time they need to implement

changes and notify voters. Orderly election administration requires knowing the rules for

the election well in advance of voting. Ideally, any changes to those rules should come

with plenty of lead time, so election officials can implement the changes and notify

voters. The Supreme Court highlighted these concerns in Purcell, where it announced a

presumption against last-minute interventions in the electoral process: “Court orders

affecting elections, especially conflicting orders, can themselves result in voter confusion

and consequent incentive to remain away from the polls. As an election draws closer,

that risk will increase.” Id. at 7.

       The Purcell principle is a sufficient basis to deny injunctive relief. See id. at 5. In

the Purcell case itself, the Supreme Court vacated a lower court’s injunction because it

changed an election rule too close to an election. The Ninth Circuit Court of Appeals had

enjoined enforcement of an Arizona voter-identification law shortly before an election.

The Supreme Court vacated the injunction because of “the imminence of the election,”

while “express[ing] no opinion here on the correct disposition” of the case. Id. at 8.; see

also Short v. Brown, 893 F.3d 671, 680 (9th Cir. 2018) (“[E]ven if the merits question

were close, the district court did not abuse its discretion [by denying a preliminary

injunction on Purcell grounds]”).

       In this case, Plaintiffs seek an injunction to change an election rule that was in

place in Minnesota for this year’s primary election and, since the state district court’s

August 3 order and judgment, has been the announced rule for the November general



                                             23
       CASE 0:20-cv-02030-NEB-TNL Doc. 35 Filed 09/29/20 Page 24 of 39



election. Plaintiffs waited until September 22, four days after voting began in Minnesota,

to bring this lawsuit. Their delay is fatal under the Purcell principle.

       The First Circuit recently made a similar point regarding a consent decree

suspending enforcement of the absentee witness requirement in Rhode Island due to

Covid-19. Because the election rule was also not enforced for the primary election due to

Covid-19, the First Circuit stated that the status quo in the state was an election without

the requirement and Purcell concerns cut in favor of denying a stay of the consent decree

as to the general election. Common Cause Rhode Island, 2020 WL 4579367, at *4.

       The U.S. Supreme Court denied an application for an emergency stay of the

consent decree in large part based on this same reason: “The status quo is one in which

the challenged requirement has not been in effect, given the rules used in Rhode Island’s

last election, and many Rhode Island voters may well hold that belief.” Republican

National Committee, Sup. Ct. Docket 20A28 (Aug. 13, 2020 order in pending case);

Marisam Decl., Ex. E.

       The same reasoning applies with even greater force here. The status quo is one in

which there was a postmark rule for Minnesota’s last election, under the June 17 consent

decree. Many Minnesota voters believe that this is the rule for the general election,

because they have received instructions with their ballots telling them this is the rule.

       Under Purcell, Plaintiffs cannot get the relief they want. This Court should deny

the injunction.




                                             24
        CASE 0:20-cv-02030-NEB-TNL Doc. 35 Filed 09/29/20 Page 25 of 39



IV.    PLAINTIFFS ARTICLE II CLAIM FAILS ON THE MERITS.

       The predominant factor for an injunction is the likelihood of success on the merits.

Watkins, Inc., 346 F.3d at 844. Plaintiffs’ first claim, under the Electors Clause of Article

II of the U.S. Constitution, fails for four reasons.

       First, the U.S. Supreme Court has established that courts can order a change from

an election day receipt rule to a postmark rule due to Covid-19. See Republican Nat’l

Comm. v. Dem. Nat’l Comm, 140 S. Ct. 1205 (2020) (per curiam). Second, there is no

basis to support Plaintiffs’ absurd claim that courts cannot order this relief when it is

presented to them in the form of a consent decree. Third, Plaintiffs’ Electors Clause

claim has no grounding in the clause’s text, purpose, or history. Fourth, the Minnesota

Legislature has authorized the Secretary of State to make changes to election laws

pursuant to court orders.

       A.     The Supreme Court Has Established that a Court Can Enter an Order
              Changing a State’s Election Day Receipt Rule to a Postmark Rule.

       Earlier this year, the U.S. Supreme Court ordered that Wisconsin change its

election day receipt rule to a postmark rule for its primary election. Republican Nat’l

Comm. v. Dem. Nat’l Comm, 140 S. Ct. 1205 (2020) (per curiam). The consent decree

and judgment issued by the state court judge in LaRose implemented virtually the

identical relief for the Minnesota general election.

       Wisconsin, like Minnesota, has a requirement that absentee ballots must be

received by election day.      Wisc. Stat. § 6.87(6). Before Wisconsin’s April 7, 2020,

primary, a federal district court in Wisconsin ordered that absentee ballots received six

days after the election should be counted, regardless of when they are postmarked, based
                                              25
       CASE 0:20-cv-02030-NEB-TNL Doc. 35 Filed 09/29/20 Page 26 of 39



on concerns related to the spread of Covid-19. 140 S. Ct. at 1206. The Seventh Circuit

Court of Appeals rejected the Republican National Committee’s attempt to stay the

district court order. Democratic National Committee v. Bostelmann, No. 20-1538, 2020

WL 3619499 (7th Cir. Apr. 3, 2020). The Supreme Court stayed the district court’s order

to the extent it requires the State to count absentee ballots postmarked after election day.

Republican National Committee, 140 S. Ct. at 1206. However, the Court ordered that all

ballots postmarked by election day and received within six days are timely: “Therefore,

subject to any further alterations that the State may make to state law, in order to be

counted in this election a voter's absentee ballot must be either (i) postmarked by election

day, April 7, 2020, and received by April 13, 2020, at 4:00 p.m., or (ii) hand-delivered as

provided under state law by April 7, 2020, at 8:00 p.m.”        Id. at 1208. The Supreme

Court’s holding shows that such a change is a lawful and reasonable response to an

election held during this pandemic.

       The rationale for the change to the Wisconsin primary was that the pandemic had

led to a surge in absentee ballot requests, creating a backlog and delay in how quickly

voters would receive their ballots. Id. at 1209-1210 (Ginsburg, J., dissenting). The

LaRose consent decree implements the same relief based on similar rationales. It was an

undisputed stipulated finding at the state district court that a backlog of requests for

ballots bogs down the process of transmitting ballots to voters. It was also an undisputed

stipulated finding at the state district court that the Postal Service has announced cost-

cutting efforts that will delay mail deliveries and the return of absentee ballots during the



                                             26
       CASE 0:20-cv-02030-NEB-TNL Doc. 35 Filed 09/29/20 Page 27 of 39



pandemic. Marisam Decl., Ex. B at 3-4. These findings persuaded the state court judge

that entering the consent decree and entering judgment on it was the appropriate action.

       In short, it is clear that courts have the power to order exactly the relief ordered by

the state court in LaRose.

       B.     The Secretary Has Authority to Enter into a Consent Decree and to
              Implement the Relief Ordered by the State Judge.

       Because Plaintiffs cannot credibly argue that a court lacks the authority to order a

change from an election day receipt rule to a postmark rule, they are left to argue that the

Secretary lacks authority to present a judge with a consent decree implementing such

relief. This position is absurd. It is contrary to constitutional principles, case law, and

common sense.

       The Secretary is a constitutional officer and chief elections officer for Minnesota.

He is bound to support the Constitution and exercise his best judgment when

implementing Minnesota’s election laws. Minn. Const., art. V, sec. 6. When the LaRose

lawsuit was filed challenging the constitutionality of election laws as applied during this

pandemic, he had an obligation to exercise his best judgment to determine whether

application of the laws would violate Minnesota’s Constitution. The Secretary, though,

did not unilaterally sign a settlement agreement to halt enforcement of the laws. He

presented a consent decree in court that invited judicial review and approval. The district

court found that the relief in the decrees was fair and equitable, and it was reasonable to

conclude that the plaintiffs were likely to succeed on the merits of their claims. Marisam

Decl., Ex. C. The Secretary is bound by the judicial power of the courts to implement the

relief in the consent decree judgment.
                                             27
       CASE 0:20-cv-02030-NEB-TNL Doc. 35 Filed 09/29/20 Page 28 of 39



       In the litigation over the Rhode Island consent decree altering an election rule due

to Covid-19, the First Circuit expressly rejected the kind of argument Plaintiffs advance

now. The Rhode Island Republican Party and Republican National Committee argued

that the Secretary of State lacked the authority to enter into a decree changing a state’s

election laws. The First Circuit held otherwise: “if state officials fairly conclude, as

credibly happened here, that enforcement of a law is unconstitutional in certain

circumstances, one can hardly fault them for so acknowledging.” Common Cause Rhode

Island, 2020 WL 4579367, at *4 “And it would be odd indeed to say that a plaintiff

cannot get relief from an unconstitutional law merely because the state official charged

with enforcing the law agrees that its application is unconstitutional.” Id.

       Here, Plaintiffs are asking this Court to make the same “odd” finding: that a

constitutional officer of a state cannot conclude that a law he implements is

constitutionally problematic if applied under certain conditions, such as a pandemic, and

then ask a judge to approve a change to avoid those constitutional difficulties. This Court

should reject that request.

       C.     Nothing in Article II Prevents a State from Finding that Its Election
              Laws Violate Its Constitution.

       Plaintiffs wish to stretch Article II far beyond its text, its historical purpose, and

existing precedent. Nothing in Article II restricts a state court judge from finding a state

election law unconstitutional under the state constitution. And, nothing restricts a state’s

chief elections officer from submitting, for a state court judge’s consideration, a consent

decree finding that temporarily changing a state election law would implement the

provisions of the state constitution.
                                             28
        CASE 0:20-cv-02030-NEB-TNL Doc. 35 Filed 09/29/20 Page 29 of 39



       The Electors Clause of Article II provides: “Each State shall appoint, in such

Manner as the Legislature thereof may direct, a Number of Electors, equal to the whole

Number of Senators and Representatives to which the State may be entitled in the

Congress.” Art. II, § 1, cl. 2.

       While the clause grants authority to state legislatures, it does not mean that their

state laws are free from scrutiny by state constitutional officers and judges. Nearly 130

years ago, the Supreme Court made this clear when it stated that “[w]hat is forbidden or

required to be done by a State” in the Article II context “is forbidden or required of the

legislative power under state constitutions as they exist.” McPherson v. Blacker, 146

U.S. 1, 25 (1892). The State’s “legislative power is the supreme authority except as

limited by the constitution of the State.” Id.

       A large body of Supreme Court case law makes the same point regarding the

conceptually similar Elections Clause of Article I, which grants state legislature’s

authority to set time, place, and manner rules for U.S. congressional elections: “The

Times, Places and Manner of holding Elections for Senators and Representatives, shall be

prescribed in each State by the Legislature thereof.” Art. I, § 4, cl. 1. While the Electors

Clause of Article II addresses presidential elections, the Elections Clause of Article I

addresses congressional elections. Both clauses grant authority to state legislatures to set

relevant state election rules.

       The Supreme Court has repeatedly held that nothing in the Elections Clause alters

a state court’s authority to review state election laws and provide relief from them. In

Smiley v. Holm, 285 U.S. 355 (1932), the Court held that the Elections Clause does not

                                             29
        CASE 0:20-cv-02030-NEB-TNL Doc. 35 Filed 09/29/20 Page 30 of 39



“render[] inapplicable the conditions which attach to the making of state laws.” Id. at

365. It does not “endow the Legislature of the state with power to enact laws in any

manner other than that in which the Constitution of the state has provided that laws shall

be enacted.” Id. at 368.

        More recently, the Supreme Court has explained: “Nothing in that [Elections]

Clause instructs, nor has this Court ever held, that a state legislature may prescribe

regulations on the time, place, and manner of holding federal elections in defiance of

provisions of the State’s constitution.”   Arizona State Legislature v. Arizona Indep.

Redistricting Comm’n, 135 S. Ct. 2652, 2673 (2015).

        In short, while the Electors and Elections clauses grant authority to state

legislatures regarding federal elections, they do not make state election laws free from

review by state courts and do not prevent those courts from ordering relief from those

laws.

        Historically, Plaintiffs reading of Article II also finds no support. Alexander

Hamilton, writing in the Federalist Papers, emphasized that the primary purpose of the

process established by Article II was to minimize the opportunity for “cabal, intrigue, and

corruption” in the selection of the President.     THE FEDERALIST NO. 68 (Alexander

Hamilton). The Article II process ensured that electors could not be bribed because their

identities would not be known in advance. Most importantly for Hamilton, separating the

meetings of the electors by state made these individuals less susceptible to a mob

mentality: “And as the electors, chosen in each state, are to assemble and vote in the

state, in which they are chosen, this detached and divided situation will expose them

                                            30
       CASE 0:20-cv-02030-NEB-TNL Doc. 35 Filed 09/29/20 Page 31 of 39



much less to heats and ferments, which might be communicated from them to the people,

than if they were all to be convened at one time, in one place.” Id.

       This basic purpose of Article II is not implicated in this case at all. By changing

Minnesota’s election day receipt rule to a postmark rule for the 2020 election due to

Covid-19, the consent decree does not increase the opportunity for corruption that the

Electors Clause in Article II was designed to guard against.

       Plaintiffs are unlikely to succeed on the merits of the claim because their claim

wholly lacks support from the text, purpose, history, or case law regarding the clause.

       D.     Even If Article II Requires a Legislative Enactment, Minnesota Has
              Such a Statute.

       Even if Article II requires a legislative enactment to authorize the Secretary to

implement the relief in the consent decree, Minnesota has such a statute.            Section

204B.47 provides: “When a provision of the Minnesota Election Law cannot be

implemented as a result of an order of a state or federal court, the secretary of state shall

adopt alternative election procedures to permit the administration of any election affected

by the order.” Minn. Stat. § 204B.47.

       The consent decree and accompanying order are a judge and order from a state

court establishing that the election day receipt rule cannot be implemented.              See

Hentschel v. Smith, 153 N.W.2d 199, 206 (Minn. 1967) (consent decrees have the force

of a court judgment). By implementing the relief in the consent decree, the Secretary is

acting pursuant to this express legislative enactment.




                                             31
       CASE 0:20-cv-02030-NEB-TNL Doc. 35 Filed 09/29/20 Page 32 of 39



V.     PLAINTIFFS’ STATUTORY CLAIM FAILS ON THE MERITS BECAUSE THE
       CONSENT DECREE DOES NOT CHANGE THE DATE OF THE ELECTION.

       Plaintiffs’ second claim fails because it is based on a gross misreading of the

consent decree. In fact, the decree does not change the date of the election.

       Plaintiffs rely on a single sentence in the decree: “Where a ballot does not bear a

postmark date, the election official reviewing the ballot should presume that it was

mailed on or before Election Day unless the preponderance of the evidence demonstrates

it was mailed after Election Day.” Marisam Decl., Ex. B at 10.

       Plaintiffs twist this language to claim that it violates federal statutory law by

changing the date of the election. It does no such thing. It does not alter the rule that a

ballot must be mailed by election day. It just establishes a presumption to ensure that

voters are not disenfranchised when they timely submit their ballots but, for no fault of

their own, the Postal Service inadvertently does not postmark their ballots.

       When a ballot lacks a postmark, due to inadvertence or negligence by the Postal

Service, it can lead to post-election litigation over whether to count the ballot. See, e.g.,

Gallagher v. New York State Bd. of Elections, No. 20 CIV. 5504, 2020 WL 4496849

(S.D.N.Y. Aug. 3, 2020). Unfortunately, this kind of post-election litigation about the

validity of ballots cast for particular candidates “threatens to undermine voter confidence

in the electoral process and potentially to undermine confidence in the judiciary as well.”

Richard L. Hasen, The Untimely Death of Bush v. Gore, 60 Stan. L. Rev. 1, 5 (2007).

       To avoid this post-election problem, the consent decree establishes a presumption

that ballots without postmarks are timely, if they are received within seven days and there


                                             32
         CASE 0:20-cv-02030-NEB-TNL Doc. 35 Filed 09/29/20 Page 33 of 39



is no evidence, such as other markings or dates, showing they were mailed after election

day.

         This presumption is based on the Postal Service’s own guidance. Even in ordinary

times, before Covid-19, the Postal Service recommends that voters mail their ballots at

least one week before their due date, to allow time for the ballots to be processed through

the postal system and delivered to election officials. See State And Local Election

Mail—User’s Guide, United States Postal Service, January 2020.6 In addition, the Office

of Inspector General for the United States Postal Service has reported that states with

absentee ballot request deadlines less than seven days before election day are at “high

risk” of ballots “not being delivered, completed by voters, and returned to the election

offices in time . . . due to the time required for election commissions to produce ballots

and Postal Service delivery standards.” Office of Inspector General, U.S.P.S., Rpt. No.

20-235-R20, Timeliness of Ballot Mail in the Milwaukee Processing & Distribution

Center Service Area 6-7 (2020)7. These were undisputed stipulated facts that were part

of the consent decree and record in LaRose. Marisam Decl, Ex. B at 4.

         Recent reports have found that “postal districts across the country are missing by

wide margins the agency’s own goals for on-time delivery, raising the possibility that

scores of mailed ballots could miss deadlines for reaching local election offices if voters

wait too long.” Anthony Izaguirre and Pia Deshpande, Records: Mail delivery lags



6
    This guidance document is available at https://about.usps.com/publications/pub632.pdf .
7
  This report is available at https://www.uspsoig.gov/sites/default/files/document-library-
files/2020/20-235-R20.pdf .
                                             33
       CASE 0:20-cv-02030-NEB-TNL Doc. 35 Filed 09/29/20 Page 34 of 39



behind targets as election nears, Star Trib. (Sept. 24, 2020). In light of these reports, it is

even more important that voters have protections to ensure they are not disenfranchised

if, through no fault of their own, the Postal Service fails to postmark their ballot.

       Most importantly, though, the presumption in the consent decree does not change

the date of the election. It simply establishes an evidentiary presumption for determining

whether a ballot was mailed on election day. Under the consent decree, election day

remains November 3.

       Because the consent decree has not changed any dates relevant to federal law,

Plaintiffs cannot succeed on this claim.

VI.    THE BALANCE OF HARMS AND THE PUBLIC INTEREST WEIGH HEAVILY
       AGAINST AN INJUNCTION.

       Not only has Plaintiff failed to demonstrate any likelihood of success on the

merits, but the remaining injunction factors, balance of harms and the public interest, also

weigh heavily against an injunction that would undo the changes ordered by the consent

decree for at least three reasons. First, the state’s strong interest in minimizing voter

confusion and ensuring orderly elections cuts against an injunction. Second, Plaintiffs’

claimed harms of vote dilution are entirely without merit. Third, Plaintiffs’ claim that

Minnesota will lose its electoral college votes is a scare tactic without any legal

grounding.

       A.     An Injunction Would            Confuse     Voters    and    Disrupt       Election
              Administration.

       The State has a strong interest in minimizing voter confusion and ensuring orderly

elections. See Carlson v. Simon, 888 N.W.2d 467, 474 (Minn. 2016) (recognizing the

                                              34
        CASE 0:20-cv-02030-NEB-TNL Doc. 35 Filed 09/29/20 Page 35 of 39



“State’s interest in the orderly administration of the election and electoral processes”);

Hippert v. Ritchie, 813 N.W.2d 374, 381 (Minn. 2012) (recognizing the state interest in

minimizing “voter confusion”). When possible, these interests weigh in favor of making

changes well before voting begins.       The Secretary acted in accordance with these

interests when he submitted the consent decree for judicial approval on July 17, well

before voting began for the general election. The consent decree was approved on

August 3 and no stay was issued, meaning that it has been the law in Minnesota since that

date.

        Most importantly, election officials and voters have been notified about the change

ordered under the consent decree. Ballots have been mailed to voters with instructions

notifying them that their ballots will be timely if they are postmarked by election day.

See Maeda Decl.

        It is incredibly important that this presidential election, held during a once-in-a-

century pandemic, goes as smoothly as possible. An order enjoining the postmark rule at

this late date would cause confusion and would interfere with orderly election

administration. The worst-case scenario would be that scores of ballots are not counted

because voters, relying on their ballot instructions, mail their ballots on or shortly before

election day. This disenfranchisement is a likely outcome if Plaintiffs prevail.

        Plaintiffs come nowhere close to identifying an interest sufficient to outweigh the

state interest in minimizing voter confusion, ensuring orderly election administration, and

ensuring that conditions created by this once-in-a-century pandemic do not cause

disenfranchisement.

                                             35
       CASE 0:20-cv-02030-NEB-TNL Doc. 35 Filed 09/29/20 Page 36 of 39



       B.     Plaintiffs’ Vote Dilution Harm Is Not Cognizable.

       Plaintiffs’ assertion of harms from “vote dilution” lacks any legal support. Vote

dilution “refers to the idea that each vote must carry equal weight.” Rucho v. Common

Cause, 139 S. Ct. 2484, 2501 (2019). It is most often asserted in cases where plaintiffs

claim intentional vote dilution by a legislature to pack racial minorities into a single

legislative district to invidiously minimize or cancel out their voting power. See Abbott v.

Perez, 138 S. Ct. 2305, 2314 (2018).

       Plaintiffs claim that the consent decree will lead to an increase in valid ballots

counted, which means their votes will have less marginal impact.           In other words,

increased participation in the election harms them. Under this theory, any voter is

harmed by any law that lets anyone other than themselves cast a ballot. This theory of

vote dilution as a cognizable harm has never been accepted and should not be accepted

now.

       C.     Plaintiffs’ Assertion that Minnesota Will Lose Its Electoral College
              Votes Is an Unsupported Scare Tactic.

       Plaintiffs’ assertion that Minnesota may lose its electoral college votes because of

the consent decree is a bogus scare tactic with no support.

       December 8 is known as the “safe harbor” deadline for appointing people who

make up the Electoral College. 3 U.S.C. § 5. If “any controversy or contest” remains

after that date, then Congress will decide which electors, if any, may cast the state’s

ballots for president. Id. The statute does not impose any affirmative duties on states or

their governmental braches. Rather, it provides a safe harbor for states to select electors,

“by judicial or other methods,” when the results are contested. Id. The purpose of the
                                            36
         CASE 0:20-cv-02030-NEB-TNL Doc. 35 Filed 09/29/20 Page 37 of 39



statute is to encourage a state to settle any contests and have its results for a presidential

contest fully determined by a set date. See Bush v. Palm Beach Cty. Canvassing Bd., 531

U.S. 70, 77 (2000).

         The Supreme Court discussed this safe harbor statute in Bush v. Gore, 531 U.S. 98

(2000) (per curiam). While the justices issued many separate opinions, there were two

basic views on the effect of the statute. The consent decree is acceptable under both

views.

         One view, the controlling view, was that, while a state court could order changes

to election laws during a presidential election, it could not order relief that would push

the state’s selection of electors past the safe harbor date, if the state legislature had

intended to take advantage of the safe harbor. See id. at 110 (“That statute, in turn,

requires that any controversy or contest that is designed to lead to a conclusive selection

of electors be completed by December 12. That date is upon us, and there is no recount

procedure in place under the State Supreme Court's order that comports with minimal

constitutional standards.”); Bush v. Gore, 531 U.S. 98, 122 (2000) ((Rehnquist, J.,

concurring) (“Surely when the Florida Legislature empowered the courts of the State to

grant ‘appropriate’ relief, it must have meant relief that would have become final by the

cutoff date of 3 U. S. C. § 5.”).

         A second view, adopted by four justices, was that the “3 U.S.C. § 5 issue is not

serious.” Bush v. Gore, 531 U.S. 98, 130 (2000) (Souter, J., dissenting). The reason is

that “no State is required to conform to § 5 if it cannot do that (for whatever reason); the

sanction for failing to satisfy the conditions of § 5 is simply loss of what has been called

                                             37
       CASE 0:20-cv-02030-NEB-TNL Doc. 35 Filed 09/29/20 Page 38 of 39



its ‘safe harbor.’ And even that determination is to be made, if made anywhere, in the

Congress.” Id. Furthermore, by its very text, “Section 5, like Article II, assumes the

involvement of the state judiciary in interpreting state election laws and resolving

election disputes under those laws.” Bush v. Gore, 531 U.S. 98. 125 (2000) (Stevens, J.,

dissenting). Nothing in Article II or the statute frees state law from review by state

courts. Id. at 124.

       In short, under one view, state courts can order relief but just not delay the state’s

official certification of results. Under the other view, state courts can order relief that

delays the official certification beyond the safe harbor date. The consent decree is

acceptable under either view because it does not change any of Minnesota’s deadlines for

officially certifying the results of the election and will not cause Minnesota to fail to meet

the federal statutory deadlines.

       In Minnesota, county canvassing boards have ten days from election day to tally

the results of a general election and officially certify the results. Minn. Stat. Ann. §

204C.33, subd. 1. The county reports are then transmitted to the State. The State

Canvassing Board is responsible for meeting and declaring the official results. Id. at subd

3. The State Canvassing Board meets on the third Tuesday following a state general

election. Id. After meeting, it has three days to complete the canvass and declare the

results. Id. This state timeline is compliant with federal law, and Plaintiffs do not claim

otherwise.

       Nothing in the consent decree changes this timeline. The consent decree provides

that ballots postmarked by election day and received within seven days are timely and

                                             38
       CASE 0:20-cv-02030-NEB-TNL Doc. 35 Filed 09/29/20 Page 39 of 39



should be counted. County canvassing boards can comply with this decree and still meet

their requirement to canvass county results within ten days of the election.         Most

importantly, the timing in the consent decree does not come close to affecting the State

Canvassing Board’s schedule for declaring the final and official results for Minnesota.

       There is simply no merit to Plaintiffs’ assertion that the consent decree puts

Minnesota’s electoral votes in jeopardy because it changes the time for the certification

of results in Minnesota.

                                    CONCLUSION

       For these reasons, the Court should deny the injunction.



Dated: September 29, 2020                  KEITH ELLISON
                                           Attorney General
                                           State of Minnesota


                                           /s/ Jason Marisam
                                           JASON MARISAM (#0398187)
                                           CICELY MILTICH (#0392902)
                                           Assistant Attorneys General

                                           445 Minnesota Street, Suite 1100
                                           St. Paul, Minnesota 55101-2128
                                           (651) 757-1275 (Voice)
                                           (651) 282-5832 (Fax)
                                           jason.marisam@ag.state.mn.us
                                           cicely.miltich@ag.state.mn.us

                                           ATTORNEYS FOR DEFENDANT




                                            39
